RESOLUCIÓN
Vista la moción mediante la cual se solicita la reinsta-lación del peticionario, se autoriza la misma limitada al ejercicio de la abogacía. No se le reinstala al ejercicio de la notaría. Se apercibe al peticionario que al descargar sus responsabilidades profesionales deberá observar estricta-mente los cánones del Código de Ética Profesional y que en el futuro deberá cumplir rigurosamente con las resolucio-nes de este Tribunal.
Se concede un término de sesenta (60) días a la Direc-tora de la Oficina de Inspección de Notarías para que reac-cione al escrito del Lie. Andrés Villanueva Laguer presen-tado ante nos el 21 de julio de 1999.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García, el Juez Asociado Señor Negrón García y la Juez Asociada Se-ñora Naveira de Rodón no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo